O PS 8
(3/15)


                                UNITED STATES DISTRICT COURT                                                              FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                                         for
                                                Eastern District of Washington                                   Oct 17, 2018
                                                                                                                     SEAN F. MCAVOY, CLERK



U.S.A. vs.                   Chavez, Cesar Cardenas                                      Docket No.                0980 4:18CR06039-002


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Cesar Cardenas Chavez, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 27th day of July 2018, under the
following conditions:

Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. §802, unless prescribed by a licensed medical practitioner in conformance with Federal Law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.
        RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                       (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is alleged to be in violation of his conditions of pretrial supervision in the Eastern District of
Washington by consuming marijuana, on or about August 15, 2018, September 11, 2018, and September 26, 2018.

Conditions of release were reviewed with Defendant on July 30, 2018. He acknowledged an understanding of his conditions,
which included condition number 9. Defendant was also referred to First Step Community Counseling Services for random
urinalysis testing on the same date. He was instructed to call First Step daily, and to report into their office for testing when
the color “brown” was called.

Defendant provided his initial UA test on July 31, 2018, which tested positive for THC and cocaine. Defendant admitted
to the use of these substances on or about July 26, 2018. Defendant subsequently submitted random urinalysis tests on
August 9, 15, and 30, 2018, and September 11, 19, and 26, 2018. All of these tests returned as positive for THC. A request
was submitted to Alere Toxicology Services on September 25, 2018, for an interpretation of the urine test results. It was the
opinion of the director of toxicology that the defendant reused marijuana before his tests on August 15, 2018, and September
11, 2018.

A separate request was sent to Alere Toxicology Services on October 11, 2018, for interpretation of the results received
from defendant’s positive urine sample on September 26, 2018. It is the opinion of the director of toxicology that the
defendant used marijuana prior to his test on September 26, 2018. Defendant has denied use of all substances since his
admission to use of cocaine and marijuana on or about July 26, 2018.

                      PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                            I declare under the penalty of perjury
                                                                                            that the foregoing is true and correct.
                                                                                            Executed on:          October 17, 2018
                                                                                by          s/Daniel M. Manning
                                                                                            Daniel M. Manning
                                                                                            U.S. Pretrial Services Officer
     PS-8
     Re: Chavez,, Cesar Cardenas
     October 17, 2018
     Page 2

THE COURT ORDERS

[X   ]      No Action
[    ]      The Issuance of a Warrant
[    ]      The Issuance of a Summons
[    ]      The incorporation of the violation(s) contained in this
            petition with the other violations pending before the
            Court.
[ ]         Defendant to appear before the Judge assigned to the case.
[ ]         Defendant to appear before the Magistrate Judge.
[ ]         Other


                                                                         Signature of Judicial Officer

                                                                         10/17/2018
                                                                         Date
